DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
Per correspondence received on 2/18/2021, claims 1, 2, 9, 10 and 17 were amended. No claims were canceled. No new claims were added. Therefore, claims 1-20 are pending for examination.

REASONS FOR ALLOWANCE

Claims 1, 10 and 17 along with their respective dependent claims are allowed.

The following is the Examiner’s statement of reasons for allowance:
The prior art does not disclose a method of or system for summarizing sensor data including
generating, at the sensor data processing circuit, a sensor data characteristic signal for each sensor data sample, the sensor data characteristic signal for a particular sensor data sample indicating a value of a monitored parameter of the particular sensor data sample; and 
receiving, by a summarization circuit, the sensor data characteristic signal at the first bit rate; generating, at the summarization circuit, a sensor data summary signal that can be transmitted at a second bit rate by summarizing the data sample from based on the sensor data characteristic signal, the sensor data summary signal indicating a trend of the values of the monitored parameter of the sensor data samples; and 

While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


							/QUAN-ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684